DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on July 09, 2021. Claims 1-16 & 18-20 remain pending. Claim 17 has been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on July 09, 2021 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on July 09, 2021.

A:  Examiner’s Response
Applicant argues that the cited references either alone or in combination do not teach, disclose or suggest collecting voice data of a user based on a specified condition prior to receiving a wake-up utterance invoking a voice-based intelligent assistant service; transmit the voice data collected prior to receiving the wake-up utterance; to an external server and request the external server to construct a prediction database configured to predict an intention of the user based at least on the voice data collected prior to receiving the wake-up utterance. 
Examiner understands Applicant’s arguments but respectfully disagree. Binder ‘436 discloses at Paragraphs 0007 & 0149,  and Fig. 5, Steps 502-520 collecting voice data of a user based on a specified condition prior to receiving a wake-up utterance invoking a voice-based intelligent assistant service. For example, the trigger sound detector recognizes whether a voice input includes a predefined pattern (e.g., a sonic pattern matching the words "Hey, SIRI"), but is not able to (or is not configured to) convert the voice input into text or recognize a significant amount of other words. Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command.).
Binder ‘436 also  discloses at Paragraphs 0059, 0149 & Fig. 5, Steps 502 & 518 transmitting the voice data collected prior to receiving the wake-up utterance to an external server and request the external server to construct a prediction database configured to predict an intention of the user based at least on the voice data collected prior to receiving the wake-up utterance. For example, the electronic device receives a sound input (502). The sound input may correspond to a spoken utterance (e.g., a word, phrase, or sentence), a human generated sound (e.g., whistle, tongue click, finger snap, clap, etc.), or any other sound (e.g., an electronically generated chirp, a mechanical noise maker, etc.). The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Accordingly, it is submitted that the present application is not in condition for allowance.

NOTE:
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Specification
(The previous specification objections are withdrawn in light of the applicant’s amendments.)


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20180199123 A1 hereinafter, Rao’123) in combination with Binder et al. (US 20140222436 hereinafter, Binder ‘436).
Regarding claim 1; Rao’123 discloses an electronic device (Fig. 1, Voice Activated Electronic Device 100) 
comprising: 
a housing (Fig. 1, Housing 102); 
a microphone (Fig. 2, Microphones 226 i.e. Housing 102 may include an array of microphones. Paragraph 0025);  
at least one speaker (Fig. 1, Speaker 104);  
a communication circuit disposed inside the housing (i.e. Control circuitry mechanically coupled to the housing. Paragraph 0023); 
a processor disposed inside the housing and operatively connected with the microphone, the speaker, and the communication circuit (Voice activated electronic device 100 may include one or more processors 222, storage /memory 224, communications circuitry 226, one or more microphones 228 or other audio input devices (e.g., transducers), one or more speakers 230.  Paragraph 0044); 
and a memory (Fig. 2, Memory 224) disposed inside the housing (i.e. Fig. 2 shows Memory 224 inside the housing), 
(i.e. Fig. 2 shows wherein Memory 224 is coupled to Processor(s) 222), 
and configured to store a plurality of application programs (i.e. Storage /memory 224 may include one or more types of storage mediums such as any volatile or non-volatile memory, or any removable or non-removable memory implemented in any suitable manner to store data on electronic device 100. For example, information may be stored using computer-readable instructions, data structures, and/or program modules. Paragraph 0046)
wherein the memory stores instructions that, when executed, cause the processor to control the electronic device to: (i.e. storage /memory 224 may be implemented as computer-readable storage media ("CRSM"), which may be any available physical media accessible by processor(s) 222 to execute one or more instructions stored within storage /memory 224. Paragraph 0046).
Rao’123 does not expressly disclose the limitations as expressed below.
Binder ‘436 discloses collecting voice data of a user based on a specified condition prior to receiving a wake-up utterance invoking a voice-based intelligent assistant service (i.e. The trigger sound detector recognizes whether a voice input includes a predefined pattern (e.g., a sonic pattern matching the words "Hey, SIRI"), but is not able to (or is not configured to) convert the voice input into text or recognize a significant amount of other words. Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command. Paragraphs 0007. See also Fig. 5, Steps 502-520 Paragraph 0149);
transmit the voice data collected prior to receiving the wake-up utterance (Fig. 5, Step 502 i.e. The electronic device receives a sound input (502). The sound input may correspond to a spoken utterance (e.g., a word, phrase, or sentence), a human generated sound (e.g., whistle, tongue click, finger snap, clap, etc.), or any other sound (e.g., an electronically generated chirp, a mechanical noise maker, etc.). Paragraph  0149)
to an external server and request the external server to construct a prediction database configured to predict an intention of the user based at least on the voice data collected prior to receiving the wake-up utterance (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
(i.e.The stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated (520). Thus, the speech-based service can transcribe, process, or otherwise operate on the stored portion of the sound input even if the speech-based service is not fully operational until after that portion of sound input has been received. In some implementations, the stored portion of the sound input is provided to an adaptation module of the electronic device.  Paragraph 0164)
Rao’123 and Binder ‘436 are combinable because they are from same field of endeavor of speech systems (Binder ‘436 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitations as taught by Binder ‘436. The motivation for doing so would have been advantageous so that users can interact with a device in a hands-free manner without handling or even looking at the device. Therefore, it would have been obvious to combine Rao’123 with Binder ‘436 to obtain the invention as specified.

Regarding claim 4; Rao’123 discloses wherein the instructions, when executed, cause the processor to: check whether a keyword is included with the wake-up utterance based on the wake-up utterance being received (i.e. The wakeword detection module may include an expression detector that analyzes an audio signal produced by microphone(s) 208 to detect a wakeword, which generally may be a predefined word, phrase, or any other sound, or any series of temporally related sounds. An expression detector may be implemented using keyword spotting technology.  Paragraph 0050)
and determine, if a keyword is included, a weight for selecting the recommendation service based on the keyword (i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression detector may then compare that score to a wakeword threshold value to determine whether the wakeword may be declared as having been spoken. Paragraph 0050).

Regarding claim 8; Rao’123 as modified does not expressly disclose the limitations as expressed below.
Binder ‘436 discloses wherein the instructions, when executed, cause the processor to: analyze the obtained voice data to recognize the speaker (i.e. The longer trigger phrase also provides a larger voice sample for the sound detectors and/or voice authenticators to process and/or analyze, thus increasing the accuracy of the voice trigger and decreasing false accepts. Paragraph 0132);
and organize the prediction database for each recognized speaker (i.e. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent deduction and/or fulfillment of the user's intent expressed in the user request. Paragraph 0061).
Rao’123 and Binder ‘436 are combinable because they are from same field of endeavor of speech systems (Binder ‘436 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitations as taught by Binder ‘436. The motivation for doing so would have been advantageous so that users can interact with a device in a hands-free manner without handling or even looking at the device. Therefore, it would have been obvious to combine Rao’123 with Binder ‘436 to obtain the invention as specified.

Regarding claim 9; Binder ‘436 discloses wherein the instructions, when executed, cause the processor to control the electronic device to output, based on the intention of the user not being clear based on at least one piece of information included in the prediction database after receiving the wake-up utterance, a user interface (UI) and/or user experience (UX) configured to request additional information (i.e. The digital assistant client module 264 utilizes various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated 

Regarding claim 10; Binder ‘436 discloses wherein the instructions, when executed, cause the processor to control the electronic device to: 
transmit the collected voice data to the external server on a designated unit basis (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
and receive a path rule from the external server in response to the transmitted voice data (i.e. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent deduction and/or fulfillment of the user's intent expressed in the user request. Paragraph 0061).
wherein the path rule includes information about a sequence of states of the electronic device for performing a task related to the intention of the user (i.e. Once the speech-to-text processing module 330 obtains the result of the speech-to-text processing (e.g., a sequence of words or tokens), it passes the result to the natural language processing module 332 for intent deduction. Paragraph 0077)


4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao’123 with Binder ‘436, and further in view of Bezos et al. (US 9,786,294 B1 hereinafter, Bezos ‘294).
Regarding claim 5; Rao’123 does not expressly disclose an LED configured to provide LED illumination; wherein the instructions, when executed by the processor, cause the processor 
Bezos ‘294 discloses an LED (Fig. 2, Light(s) 108) configured to provide LED illumination (i.e. Each of the lights 108 may include, for example, a light-emitting diode ( LED), a fluorescent light, an incandescent light, a laser, a portion of a flat panel display (e.g., portion of an LCD screen), and so on. Further, each of the lights 108 may be configured to fluctuate in intensity and/or illuminate in one or more colors. Column 6, line 61 thru Column 7, line 2) 
wherein the instructions, when executed by the processor, cause the processor to control the LED illumination to vary at least one of a color, length, or thickness of LED illumination based on a context of a conversation of the user (i.e. An application and/or user may specify that the lights 108 be illuminated in a particular color when the voice-controlled device 106 enters a particular operational state. Column 6, line 61 thru Column 7, line 2).
Rao’123 and Bezos ‘294 are combinable because they are from same field of endeavor of speech systems (Bezos ‘294 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding an LED configured to provide LED illumination; wherein the instructions, when executed by the processor, cause the processor to control the LED illumination to vary at least one of a color, length, or thickness of LED illumination based on a context of a conversation of the user as taught by Bezos ‘294. The motivation for adding an LED configured to provide LED illumination would have been advantageous so as to allow users to better interact with new age speech enabled computer devices. Therefore, it would have been obvious to combine Rao’123 with Bezos ‘294 to obtain the invention as specified.

Regarding claim 6; Bezos ‘294 discloses wherein the instructions, when executed, cause the processor to: determine, based on an amount of parameter information obtained from (i.e. As the device enters this operational state, the lights may again be illuminated in a different manner to indicate the operational state. If, for example, the user requests that the voice-controlled device initiate or launch a particular application, the device may illuminate the lights in a manner that is specific to the application, thus providing feedback to the user that the device is executing the application. If, on the other hand, the device is unable to recognize an utterance in the audio signal (e.g., determine a requested operation), the lights may be illuminated to indicate that the device is unable to recognize the utterance. Column 2, lines 57-67); 
and control the LED illumination to produce a color corresponding to the determined recommendation service (i.e. If, for example, the user requests that the voice-controlled device initiate or launch a particular application, the device may illuminate the lights in a manner that is specific to the application, thus providing feedback to the user that the device is executing the application. If, on the other hand, the device is unable to recognize an utterance in the audio signal (e.g., determine a requested operation), the lights may be illuminated to indicate that the device is unable to recognize the utterance. Column 2, lines 57-67. 

Regarding claim 7; Bezos ‘294 discloses wherein the specified condition corresponds to at least one of: voice input being greater than or equal to a specified value; voice input being present after a given duration without voice input; voice input becoming less than the specified value and then becoming greater than or equal to the specified value; physical button input is received; a specified character is input; voice input is received from multiple users; voice input is received from a given number or more users; there are multiple electronic devices in a designated space; there are multiple user accounts registered in the electronic device; a time corresponding to a schedule registered in the electronic device; or the electronic device being located in a designated space and the time corresponding to a pre-registered schedule (i.e. At 1106, the voice-controlled device 106 may illuminate the lights 108 in a manner that indicates the operational state that the voice-controlled device 106 entered into at 1104. For example, the lights 108 may be illuminated in a particular sequence, pattern, color, and/or for a particular period of time. In some instances, the lights 108 are illuminated in a color that is specified or defined by an application and/or user. Column 19, lines 48-55).

5.	Claims 11, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Binder ‘436 in combination with Rao’123.
Regarding claim 11; Binder ‘436 discloses a method of operation for an electronic device capable of providing a recommendation service related to an intention of a user in response to a wake-up utterance invoking a voice-based intelligent assistant service (i.e. A method for operating a voice trigger is provided. The method includes receiving a sound input. The sound input may correspond to a spoken word or phrase, or a portion thereof. Upon a determination that the sound input includes the predetermined content, initiating a speech-based service, such as a voice-based digital assistant. The digital assistant server 106 helps to deduce the user's intent. Paragraph 0059 See Abstract & Paragraph 0059) 
the method comprising: 
collecting voice data of a user based on a specified condition prior to receiving the wake-up utterance  (i.e. The trigger sound detector recognizes whether a voice input includes a predefined pattern (e.g., a sonic pattern matching the words "Hey, SIRI"), but is not able to (or is not configured to) convert the voice input into text or recognize a significant amount of other words. Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command. Paragraphs 0007. See also Fig. 5, Steps 502-520 Paragraph 0149);
transmitting the voice data collected prior to receiving the wake-up utterance (Fig. 5, Step 502 i.e. The electronic device receives a sound input (502). The sound input may correspond to a spoken utterance (e.g., a word, phrase, or sentence), a human generated sound (e.g., whistle, tongue click, finger snap, clap, etc.), or any other sound (e.g., an electronically generated chirp, a mechanical noise maker, etc.). Paragraph  0149)
to an external server and requesting the external server to construct a prediction database configured to predict the intention of the user based at least on the voice data collected prior to receiving the wake-up utterance (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
(i.e.The stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated (520). Thus, the speech-based service can transcribe, process, or otherwise operate on the stored portion of the sound input even if the speech-based service is not fully operational until after that portion of sound input has been received. In some implementations, the stored portion of the sound input is provided to an adaptation module of the electronic device.  Paragraph 0164).
Binder ‘436 does not expressly disclose determining, upon receiving the wake-up utterance, a weight based on at least one piece of information stored in the prediction database.
Rao’123 discloses determining, upon receiving the wake-up utterance, a weight based on at least one piece of information stored in the prediction database (i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression detector may then compare that score to a wakeword threshold value to determine whether the wakeword may be declared as having been spoken. Paragraph 0050)
Binder ‘436 and Rao’123 are combinable because they are from same field of endeavor of speech systems (Rao’123 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Binder ‘436 by adding the limitations as taught by Rao’123. The motivation for doing so would have been advantageous to eliminate performance problems within the system. Therefore, it would have been obvious to combine Binder ‘436 with Rao’123 to obtain the invention as specified.

Regarding claim 13; Binder ‘436 does not expressly disclose checking whether a keyword is included with the wake-up utterance based on the wake-up utterance being received; and determining, based on a keyword being included, the weight for selecting the recommendation service based on the keyword.
(i.e. The wakeword detection module may include an expression detector that analyzes an audio signal produced by microphone(s) 208 to detect a wakeword, which generally may be a predefined word, phrase, or any other sound, or any series of temporally related sounds. An expression detector may be implemented using keyword spotting technology.  Paragraph 0050);
and determining, based on a keyword being included, the weight for selecting the recommendation service based on the keyword (i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression detector may then compare that score to a wakeword threshold value to determine whether the wakeword may be declared as having been spoken. Paragraph 0050)
Binder ‘436 and Rao’123 are combinable because they are from same field of endeavor of speech systems (Rao’123 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Binder ‘436 by adding checking whether a keyword is included with the wake-up utterance based on the wake-up utterance being received; and determining, based on a keyword being included, the weight for selecting the recommendation service based on the keyword as taught by Rao’123. The motivation for doing so would have been advantageous to eliminate performance problems within the system. Therefore, it would have been obvious to combine Binder ‘436 with Rao’123 to obtain the invention as specified.

Regarding claim 14; Binder ‘436 discloses wherein the electronic device includes an LED configured to provide LED illumination, (i.e. Each of the lights 108 may include, for example, a light-emitting diode ( LED), a fluorescent light, an incandescent light, a laser, a portion of a flat panel display (e.g., portion of an LCD screen), and so on. Further, each of the lights 108 may be configured to fluctuate in intensity and/or illuminate in one or more colors. Column 6, line 61 thru Column 7, line 2);
(i.e. An application and/or user may specify that the lights 108 be illuminated in a particular color when the voice-controlled device 106 enters a particular operational state. Column 6, line 61 thru Column 7, line 2).

6.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Binder ‘436 in combination with Rao’123 and further in view of Bezos ‘294.
Regarding claim 15; Binder ‘436 as modified does not expressly disclose the limitation as expressed below.
Bezos ‘294 discloses wherein outputting the determined recommendation service includes: determining, based on an amount of parameter information obtained from conversations of a user exceeding a specified value, the recommendation service based on the obtained parameter information (i.e. While or prior to indicating the operational state, the device may begin processing the audio signal to recognize the utterance in the signal. The operational state of the device may then change to a state of processing and the lights may be illuminated in a different manner to indicate the changed operational state. After recognizing the utterance in the audio signal, the device may identify an operation requested in the utterance, perform an operation requested in the utterance and enter an operational state associated with performing the operation. Column 2, lines 47-67)
and controlling the LED illumination to produce a color corresponding to the determined recommendation service (i.e. As the device enters this operational state, the lights may again be illuminated in a different manner to indicate the operational state. Column 2, lines 47-67).
Binder ‘436 and Bezos ‘294 are combinable because they are from same field of endeavor of speech systems (Bezos ‘294 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitation as taught by Bezos ‘294. The motivation for adding an LED configured to provide LED .



Allowable Subject Matter
1.	Claims 2, 3, 12 & 16 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 3 depends on objected claim 2. Therefore, by virtue of it’s dependency, Claim 3 is also indicated as objected subject matter.
3.	Claims 18-20 depend on objected claim 16. Therefore, by virtue of their dependency, Claims 18-20 are also indicated as objected subject matter.


Examiner’s Reasons for Indication of Objected Subject Matter
Rao’123 discloses wherein voice activated electronic devices are described herein. In some embodiments, the voice activated electronic device may include a housing forming a cavity. An array of microphones, one or more speakers, and one or more cameras may be located within the cavity. Furthermore, the voice activated electronic device may include a display screen and a touch screen, which may both be coupled to the housing such that the housing is substantially enclosed. In some embodiments, the array of microphones is positioned about the housing such that audio input may be detectable from audio output by the speaker(s) while the speaker(s) are outputting 
Binder ‘436 discloses wherein a method for operating a voice trigger is provided. In some implementations, the method is performed at an electronic device including one or more processors and memory storing instructions for execution by the one or more processors. The method includes receiving a sound input. The sound input may correspond to a spoken word or phrase, or a portion thereof. The method includes determining whether at least a portion of the sound input corresponds to a predetermined type of sound, such as a human voice. The method includes, upon a determination that at least a portion of the sound input corresponds to the predetermined type, determining whether the sound input includes predetermined content, such as a predetermined trigger word or phrase. The method also includes, upon a determination that the sound input includes the predetermined content, initiating a speech-based service, such as a voice-based digital assistant. 
Bezos ‘294 discloses architectures and techniques to visually indicate an operational state of an electronic device. In some instances, the electronic device comprises a voice-controlled device configured to interact with a user through voice input and visual output. The voice-controlled device may be positioned in a home environment, such as on a table in a room. The user may interact with the voice-controlled device through speech and the voice-controlled device may perform operations requested by the speech. As the voice-controlled device enters different operational states while interacting with the user, one or more lights of the voice-controlled device may be illuminated to indicate the different operational states.
Claims 2, 3, 12 & 16 & 18-20 as objected subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677